ORDER
PER CURIAM.
The employer, St. John’s Mercy Medical Center, appeals from the final award of the Labor and Industrial Relations Commission affirming the decision of the administrative law judge. The Commission awarded the claimant, Michelle Belt, permanent partial disability and future medical expenses.
The Commission’s award is supported by competent and substantial evidence on the whole record. No error of law appears. An opinion would have no prece-dential value. We have furnished the parties with a memorandum, for their information only, explaining the reasons for our decision.
We affirm the award of the Commission pursuant to Rule 84.16(b).